Case 2:20-cv-03543-FMO-GJS Document 23 Filed 07/14/20 Page 1 of 2 Page ID #:58



  1
  2
  3
  4                                                    JS-6
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10
 11   LACY PEARCE, f/k/a LACY SPAIN,          Case No. 2:20-cv-03543 FMO (GJSx)
      an individual,
 12                                           (Honorable Fernando M. Olguin,
                 Plaintiff,                   Crtrm: 6D - First Street Courthouse)
 13
           vs.
 14                                           ORDER ON STIPULATION [22]
      UNUM LIFE INSURANCE                     RE PAYMENT OF PLAN
 15   COMPANY OF AMERICA, a foreign           BENEFITS AND DISMISSAL OF
      corporation; HELENA MERCER, an          ACTION
 16   individual; and DOES 1-10,
 17              Defendants.
 18                                           Complaint Filed: April 16, 2020
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                       1031029\306125095.v1
Case 2:20-cv-03543-FMO-GJS Document 23 Filed 07/14/20 Page 2 of 2 Page ID #:59



  1                                            ORDER
  2
  3            Pursuant to the parties’ notice of settlement and request for stay (Docket #18),
  4   and for good cause appearing, IT IS HEREBY ORDERED:
  5            1.    Lacy Pearce (“Pearce”) and Robert Mercer III are the proper recipients
  6   of the life insurance and accidental death and dismemberment (“AD&D”) insurance
  7   benefits payable under the terms of the Costco Wholesale Corporation (“Costco”)
  8   employee welfare benefit plan (the “Plan”) and the group insurance policies that fund
  9   those benefits (the “Policies”);
 10            2.    Unum Life Insurance Company of America (“Unum”) shall pay the
 11   above referenced benefits, totaling Four Hundred Twenty-Two Thousand Dollars
 12   ($422,000.00) (the “Death Benefits”), in the amounts set forth in the confidential
 13   settlement and release agreement entered between Pearce, Unum and Robert Mercer
 14   III (through his mother, Daysha Shunn) (“the “Settlement Agreement”);
 15            3.    The portion of the Death Benefits payable to Robert Mercer III shall be
 16   deposited into the California Uniform Transfers to Minors Act account at Wells Fargo
 17   Bank which has been established for his benefit, with his mother (Daysha Shunn)
 18   serving as the Custodian of the account;
 19            4.    Unum, the Plan, Costco and Pearce are hereby discharged of all liability
 20   with respect to the Policies, the Plan and all benefits due thereunder as a result of
 21   Decedent’s death, and;
 22            5.    The action is hereby dismissed, with prejudice, as to Defendants Unum
 23   and Helena Mercer, with each party responsible for her/its own attorneys’ fees and
 24   costs.
 25            IT IS SO ORDERED.
 26
      Dated: July 14, 2020                                  /s/
 27                                             HONORABLE FERNANDO M. OLGUIN
                                                United States District Judge
 28
                                                   1
                                                                                 1031029\306125095.v1
